DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
The status identifier for claim 17 is incorrect and should be amended as claim 17 has not been currently amended and is instead previously presented. Applicant is reminded of the need to comply with 37 CFR 1.121.

The status identifier for claims 18, 20-21, and 25-27 are incorrect and should be amended as they are previously presented instead of original. Applicant is reminded of the need to comply with 37 CFR 1.121.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 17-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justine et al. (US 2015/0328928) (of record) and Rajan et al. (US 2016/0107487) (of record).

Regarding claim 17, Justine discloses a vehicle pneumatic tire comprising at least one rubberized reinforcing ply ([0002]), wherein the at least one rubberized reinforcing ply comprises an elastomeric material ([0002]), a multiplicity of textile strengthening members which are arranged parallel to and spaced apart from one another ([0002]), wherein each textile strengthening member of the multiplicity of textile strengthening members is composed of at least one twisted multifilament viscose yarn ([0002]), and wherein the at least one rubberized reinforcing ply is comprised in one or more of a carcass, a belt bandage or a bead reinforcer of the vehicle pneumatic tire ([0060]).
Justine further discloses that the diameter of each textile strengthening member may be 0.42 mm or 0.47 mm ([0061]-[0062]) (Table 3: Examples 2, 3), both of which fall within the claimed range of from 0.38 mm to 0.48 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of each textile strengthening member. Accordingly, the at least one rubberized reinforcing ply will have a ratio of D2 / E0 of either 0.34 mm (i.e. D2 / E0 = D2 * epdm/ 100 = (0.42 mm)2 * 190/100 = 0.34 mm) or 0.35 mm (i.e. D2 / E0 = D2 * epdm/ 100 = (0.47 mm)2 * 160/100 = 0.35 mm), both of which fall within the claimed range of from 0.30 mm to 0.45 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for ratio of D2 / E0 of the at least one rubberized reinforcing ply. 
Justine further discloses that the at least one rubberized reinforcing ply may have a strength of either 12.5 kN/dm (i.e. F = epdm * break force = 190/dm * 66N = 12.5 kN/dm) (Tables 3, 4: Example 2) or 13.9 kN/dm (i.e. F = epdm * break force = 160/dm * 87 N) (Tables 3, 4: Example 3), both of which fall within the claimed range of from greater than 11 kN/dm to less than 20 kN/dm. Case law holds that in the 
However, Justine does not expressly recite a ratio of D2 / E0 or strength of the belt ply. 
Rajan teaches a vehicle pneumatic tire comprising a belt ply composed of rubberized strengthening members, wherein the rubberized strengthening members of the belt ply comprise at least one steel filament having a diameter in a range of 0.10 mm to 0.35 mm ([0010]). In this manner, the tire’s durability is improved, its weight is lowered and in addition its production costs are lowered ([0009]). Moreover, on account of its smaller cord diameter, each cord of this protective ply of the tire according to the invention has a smaller amount of steel, while the cord density however is increased ([0012]). This measure results in an increase in the flexibility of the breaker belt, which has a positive effect on the durability and the rolling resistance of the tire ([0012]). Furthermore, the risk of so-called "groove cracks" occurring is reduced, since as a result of the protective ply there are smaller abrupt changes in stiffness under the groove concerned ([0012]). Moreover, the cord has a smaller diameter than a cord of the prior art, so that, with a higher density of cords in the protective layer, there is also a saving in elastomer material that embeds the cords ([0014]). Accordingly, the belt ply will have a ratio of D2 / E0 in a range of 0.01 to 0.12 mm (D = 0.10 mm to 0.35 mm and E0 = 100/epdm), which falls within and overlaps with the claimed range of from 0.07 mm to 0.43 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a ratio of D2 / E0 of the belt ply. Rajan further teaches that the belt ply has a strength in a range of 15 kN/dm to 95 kN/dm ([0010]), which falls within and overlaps with the claimed range of from greater than 16.5 kN/dm to less than 55 kN/dm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. 2 / E0 and a strength in the aforementioned ranges so as to improve the tire’s durability and rolling resistance, and lower its weight and production costs, as taught by Rajan. 
Furthermore, modified Justine discloses that a sum of the strength of the at least one rubberized reinforcing ply textile (i.e. 12.5 kN/dm or 13.9 kN/dm) and the strength of the belt ply (i.e. 15 kN/dm to 95 kN/dm) is in a range of either 27.5 kN/dm to 107.5 kN/dm or 28.9 kN/dm to 108.9 kN/dm, both of which fall within and overlap with the claimed range of at least 40 kN/dm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the sum of the strength of the at least one rubberized reinforcing ply textile and the strength of the belt ply. 

Regarding claim 18, Justine further discloses that each textile strengthening member of the multiplicity of textile strengthening members is a cord composed of two twisted-together viscose multifilament yarns, wherein the multiplicity of textile strengthening members are arranged in the at least one rubberized reinforcing ply with a density in a range of 120 epdm to 280 epdm ([0032]), which falls within and overlaps with the claimed range of from 170 epdm to 195 epdm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the density of the multiplicity of textile strengthening members arranged in the at least one rubberized reinforcing ply.

Regarding claim 19, Justine further discloses that the at least one twisted viscose multifilament yarn has a degree of crystallinity in the range from 15% to 40%, and, after conditioning in standard atmosphere in accordance with DIN EN ISO 139-1:2005, a yarn linear density in the range of from 150 dtex to 1100 dtex ([0014]).

Regarding claim 20, as discussed above in claim 17, Justine discloses that the diameter of each textile strengthening member may be 0.47 mm ([0062]) (Table 3: Example 3), which falls within the claimed range of from 0.43 mm to 0.48 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of each textile strengthening member. 
Accordingly, the at least one rubberized reinforcing ply will have a ratio of D2 / E0 of 0.35 mm (i.e. D2 / E0 = D2 * epdm/ 100 = (0.47 mm)2 * 160/100 = 0.35 mm), which approaches the claimed range of from 0.37 mm to 0.45 mm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for ratio of D2 / E0 of the at least one rubberized reinforcing ply. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a ratio of D2 / E0 of 0.35 mm would operate and function substantially similarly as a ratio D2 / E0 within a range of 0.37 mm to 0.45 mm, especially near the end of the claimed range around 0.37 mm.
Moreover, as discussed above in claim 17, Justine further discloses that the at least one rubberized reinforcing ply may have a strength of 13.9 kN/dm (i.e. F = epdm * break force = 160/dm * 87 N) (Tables 3, 4: Example 3), which approaches the claimed range of from greater than 16 kN/dm to less 

Regarding claim 21, as discussed above in claim 17, Justine discloses that the diameter of each textile strengthening member may be 0.42 mm ([0061]) (Table 3: Examples 2), which falls within the claimed range of from 0.40 mm to 0.43 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of each textile strengthening member. 
Accordingly, the at least one rubberized reinforcing ply will have a ratio of D2 / E0 of 0.34 mm (i.e. D2 / E0 = D2 * epdm/ 100 = (0.42 mm)2 * 190/100 = 0.34 mm), which approaches the claimed range of from 0.35 mm to 0.45 mm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for ratio of D2 / E0 of the at least one rubberized reinforcing ply. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a ratio of D2 / E0 of 0.34 mm would operate and function substantially similarly as a ratio D2 / E0 within a range of 0.35 mm to 0.45 mm, especially near the end of the claimed range around 0.35 mm.


Regarding claim 22, Justine further discloses that each of the textile strengthening members is a textile cord that may have a construction of 780 dtex x 2, wherein the textile cord is composed of two twisted-together viscose multifilament yarns ([0032], [0035]) (Tables 3, 4: Example 3).

Regarding claim 23, Justine further discloses that each of the textile strengthening members is a textile cord that may have a construction of 620 dtex x 2, wherein the textile cord is composed of two twisted-together viscose multifilament yarns ([0032], [0035]) (Tables 3, 4: Example 2).

Regarding claim 24, Justine further discloses that each of the textile strengthening members is a textile cord ([0032]), wherein the textile cord is asymmetrical and has multifilament yarns of differing yarn linear density (Claim 11), and wherein the textile cord is end-twisted in an opposite direction to a yarn twist direction ([0034]).

Regarding claim 25, Justine further discloses that the textile cord has the construction of 620 dtex x 2 with a diameter (D) of 0.42 mm ([0061]) (Table 3: Example 2). Moreover, the textile strengthening members are arranged in the at least one rubberized reinforcing ply at a density of 190 epdm ([0061]) (Table 4: Example 2), which approaches the claimed value of 200 epdm. Case law holds that a prima facie 
Justine further discloses that the at least one rubberized reinforcing ply may have a strength of 12.5 kN/dm (i.e. F = epdm * break force = 190/dm * 66N = 12.5 kN/dm) (Tables 3, 4: Example 2), which approaches the claimed value of approximately 13.2 kN/dm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a strength of 12.5 kN/dm would operate and function substantially similarly as a strength of 13.2 kN/dm.

Regarding claim 26, Justine further discloses that the textile cord has the construction of 780 dtex x 2 with a diameter (D) of 0.47 mm ([0062]) (Table 3: Example 3), which approaches the claimed value of 0.46 mm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a diameter of 0.47 mm would operate and function substantially similarly as a diameter of 0.46 mm. 
Moreover, the textile strengthening members are arranged in the at least one rubberized reinforcing ply at a density of 160 epdm ([0062]) (Table 4: Example 3), which approaches the claimed value of 175 epdm. Case law holds that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that a density of 160 epdm would operate and function substantially similarly as a density of 175 epdm. 


Regarding claim 27, as discussed above in claim 17, Rajan teaches that the rubberized strengthening members of the belt ply comprise at least one steel filament having a diameter in a range of 0.10 mm to 0.35 mm ([0010]), which falls within and overlaps with the claimed range of from 0.26 mm to 0.35 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a diameter of the at least one steel filament of the belt ply. In this manner, the tire’s durability is improved, its weight is lowered and in addition its production costs are lowered ([0009], [0012], [0014]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Justine in order provide the rubberized strengthening members of the belt ply with at least one steel filament having a diameter in the aforementioned range so as to improve the tire’s durability and rolling resistance, and lower its weight and production costs, as taught by Rajan. 

Regarding claim 28, Rajan further teaches that each strengthening member of the belt ply may have a construction of 1x0.30 mm or 2x0.30 mm (Table 1) ([0016]-[0017]), wherein the textile strengthening members may be arranged in a density of 95 epdm (Table 1) or in a range of 50 to 120 . 

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
On pages 7-8 of the Remarks, Applicant argues that under 35 U.S.C. 102(b)(2)(C) that Justine and Rajan are prevented from being used as prior art in a rejection under 35 U.S.C. 103. Applicant argues that Justine and Rajan and the present application were all owned by the same person (i.e. Continental Reifen Deutschland GmbH) at the time the present application was filed. The examiner respectfully disagrees. 
Justine was published 11/19/2015 and Rajan was published 04/21/2016, and Applicant’s effectively filed date for the application is 12/03/2018. Applicant cannot rely on the foreign priority date of 01/16/2018 as the effectively filed date because foreign priority has not been perfected since a certified English translation has not been provided. However, even if such date were available to Applicant, Justine and Rajan would still qualify as prior art under 35 U.S.C. 103 even though they were owned by the same person as the present application. Justine and Rajan qualify as prior art under 35 U.S.C. 102(a)(1) because the claimed invention is “described in a printed publication … before the effective filing date of the claimed .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT C DYE/Primary Examiner, Art Unit 1749